DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
A copy of the International Search Report (ISR) dated November 21, 2017, in corresponding International Patent Appl. No. PCT/JP2017/029718 has been located and considered in the updated version of the February 22, 2019, Information Disclosure Statement included with this Office Action.  It is noted that the ISR is not properly labeled in PAIR.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
SiC epitaxial wafer containing large pit defects with a surface density of 0.5 defects/cm2 or less and production method therefor

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 1-4 and 9 is withdrawn in view of applicants’ claim amendments.  

Terminal Disclaimer
The terminal disclaimer filed on December 21, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Appl. No. 16/325,281 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2014/0145214 to Kageshima, et al. (“Kageshima”) in view of U.S. Patent Appl. Publ. No. 2013/0280466 to Zwieback, et al. (“Zwieback”). 
Regarding claim 1, Kageshima teaches a SiC epitaxial wafer (see, e.g., the Abstract, Figs. 1-9, and entire reference) comprising 
a SiC epitaxial layer formed on a 4H-SiC single crystal substrate (see, e.g., ¶¶[0089]-[0097] which teach that a SiC epitaxial layer is formed on a single crystal 4H-SiC substrate), 
wherein the 4H-SiC single crystal substrate has an off angle and a substrate carbon inclusion density of 0.1 to 6.0 inclusions/cm2 (see, e.g., ¶¶[0089]-[0097] which teach that the 4H-SiC substrate has an off-angle of 0.4 to 5°; see specifically ¶[0089] which teaches that the surface density of triangular defects derived from a carbon inclusion on the 4H-SiC substrate is 0.5 pieces/cm2 which necessarily means or, alternatively, would be reasonably expected to mean that the carbon 2 because the triangular defects themselves originate from carbon inclusions), 
wherein a density of large pit defects caused by substrate carbon inclusions and contained in the SiC epitaxial layer is 0.5 defects/cm2 or less (see, e.g., ¶¶[0148]-[0166] as well as the Example in Figs. 5-8 and ¶¶[0173]-[0185] which teach that the surface density of triangular defects of the SiC epitaxial layer was 0.5 pieces/cm2 in the 2nd production lot; it is noted that although Kageshima only discusses triangular defects, since Fig. 8A and ¶¶[0179]-[0180] teach a method of defect counting which observes and counts essentially all defects present on the surface without distinguishing between the types of defects, the defect count therefore must necessarily include or, alternatively, would be reasonably expected to include large pit defects since when the “black dots” in Fig. 8A are counted no distinction is made between whether it is a “triangular” or “large pit” defect; alternatively, since the “triangular defects” disclosed in Kageshima are derived from carbon inclusions on the substrate surface they may also be regarded as “large pit defects” in light of the definition for a “large pit defect” provided in ¶[0059] of the specification), 
wherein the large pit defect is a pit located on the surface at a position corresponding to the position of the carbon inclusion on the substrate surface (see, e.g., ¶¶[0006]-[0008] which teaches that small broken pieces referred to as “downfall” which become adhered to the substrate surface in the form of carbon inclusions and serve as the origin for triangular defects; accordingly, since at least 
Even if it is assumed arguendo that Kageshima does not explicitly teach that the large pit defect is a pit located on the surface at a position corresponding to the position of the carbon inclusion on the substrate surface with the density of these large pit defects being less than 0.5 defects /cm2, obtaining a substrate having a carbon inclusion density below the claimed range of 0.5 per cm2 or less would have been obvious in view of the teachings of Zwieback.  In ¶¶[0022]-[0023] Zwieback recognizes that carbon inclusions are common in SiC crystals and are typically derived from airborne carbon particles which are transported to and incorporated on the substrate surface.  In Fig. 6 and ¶¶[0127]-[0142] as well as elsewhere throughout the entire reference Zwieback teaches a system and method for SiC crystal growth which reduces the presence of carbon inclusions on the substrate surface.  This is achieved by, for example, the use of a separation plate (66) which is coated with a layer of TaC between the SiC source material (61) and SiC seed crystal (63) during sublimation growth.  Then in ¶¶[0146]-[0154] and Table 2 Zwieback further teaches that SiC crystal growth using the disclosed SiC crystal growth apparatus and method produces SiC crystal growth with substantially no observed carbon inclusions.  Since essentially no carbon inclusions are present there necessarily will not be large pit defects produced therefrom or, alternatively, an ordinary artisan would not expect large pit defects derived from carbon inclusions on the substrate surface to form during SiC epitaxial growthsince there are no carbon inclusions from which these defects may originate.  Thus, an ordinary artisan would be motivated to utilize the crystal growth system and method of Zwieback to produce a SiC 2 on a surface of the substrate which results in substantially zero large pit defects per cm2 with the motivation for doing so being to produce higher quality SiC epitaxial layer(s) for the production of electronic devices thereupon.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Kageshima teaches a method for producing a SiC epitaxial wafer in which 
a SiC epitaxial layer is formed on a 4H-SiC single crystal substrate having an off angle and a substrate carbon inclusion density of 0.1 to 6.0 inclusions/cm2 (see, e.g., ¶¶[0089]-[0097] which teach that the 4H-SiC substrate has an off-angle of 0.4 to 5°; see specifically ¶[0089] which teaches that the surface density of triangular defects derived from a carbon inclusion is 0.5 pieces/cm2 which necessarily means or, alternatively, would be reasonably expected to mean that the carbon inclusion density on the 4H-SiC substrate is within the vicinity of 0.5 inclusions/cm2 because the triangular defects themselves originate from carbon inclusions; see also ¶¶[0148]-[0166] as well as the Example in Figs. 5-8 
an epitaxial growth step of growing an epitaxial layer on the SiC single crystal substrate (as noted supra, see, e.g., ¶¶[0148]-[0166] as well as the Example in Figs. 5-8 and ¶¶[0173]-[0185] which teach that a SiC epitaxial layer is grown on the 4H-SiC substrate), 
a step of selecting a SiC epitaxial wafer which has a density of large pit defects of 0.5 defects/cm2 or less caused by substrate carbon inclusions and contained in the SiC epitaxial layer (see, e.g., ¶¶[0148]-[0166] as well as the Example in Figs. 5-8 and ¶¶[0173]-[0185] which teach that the surface density of triangular defects of the SiC epitaxial layer was 0.5 pieces/cm2 in the 2nd production lot; it is noted that although Kageshima only discusses triangular defects, since Fig. 8A and ¶¶[0179]-[0180] teach a method of defect counting which observes and counts essentially all defects present on the surface, the defect count must necessarily include or, alternatively, would be reasonably expected to include the density of large pit defects since when the “black dots” in Fig. 8A are counted no distinction is made between whether it is a “triangular” or “large pit” defect; alternatively, since the “triangular defects” disclosed in Kageshima are derived from carbon inclusions on the substrate surface they may also be regarded as “large pit defects” in light of the definition for a “large pit defect” provided in ¶[0059] of the specification; furthermore, since ¶[0003] teaches that SiC is utilized for the production of power devices, high-frequency devices, and/or high-temperature 
wherein in the epitaxial growth step, 
a growth rate is set from 5 to 100 m/hour (see, e.g., ¶[00152] and the Example in Figs. 5-8 and ¶¶[0173]-[0185] which teach that the growth rate may be in the range of 1 to 20 m/h), 
a growth temperature is set to 1,500°C or higher (see, e.g., ¶[00152] and the Example in Figs. 5-8 and ¶¶[0173]-[0185] which teach that the growth temperature is greater than 1,600 °C), and 
a C/Si ratio is set to 1.25 or less (see, e.g., ¶[00149] and ¶[00152] which teach that the C/Si ratio is in the range of 0.7 to 1.2). 
wherein the large pit defect is a pit located on the surface at a position corresponding to the position of the carbon inclusion on the substrate surface (see, e.g., ¶¶[0006]-[0008] which teaches that small broken pieces referred to as “downfall” which become adhered to the substrate surface in the form of carbon inclusions and serve as the origin for triangular defects; accordingly, since at least some of the resulting triangular defects are derived from carbon inclusions they may also be broadly considered as being a “large pit defect” as claimed).  
Even if it is assumed arguendo that Kageshima does not explicitly teach that the large pit defect is a pit located on the surface at a position corresponding to the position of the carbon inclusion on the substrate surface with the density of these large pit defects being less than 0.5 defects /cm2, obtaining a substrate having a carbon inclusion density below the claimed range of 0.5 per cm2 or less would have been obvious in view of the 2 on a surface of the substrate which results in substantially zero large pit defects per cm2 with the motivation for doing so being to produce higher quality SiC epitaxial layer(s) for the production of electronic devices thereupon.  Moreover, when a SiC substrate having no carbon inclusions is formed and is subsequently used for SiC epitaxial growth in the production of a device prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 3, Kageshima teaches that the C/Si ratio is set to 1.10 or less (see, e.g., ¶[00149] and ¶[00152] which teach that the C/Si ratio is in the overlapping range of 0.7 to 1.2).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageshima in view of Zwieback and further in view of U.S. Patent Appl. Publ. No. 2002/0037801 to Sugihara, et al. (“Sugihara”). 
Regarding claim 10, Kageshima and Zwieback do not explicitly teach that the growth rate is set from 40 to 100 m/hour.  However, in Fig. 1 and ¶¶[0016]-[0029] as well as elsewhere throughout the entire reference Sugihara teaches an analogous system and method for the growth of SiC by chemical vapor deposition (CVD).  In ¶[0022] Sugihara specifically teaches that a dense, high purity SiC film is formed when the growth rate is controlled to within the overlapping range of 20 to 400 m/h.  Thus, in view of the teachings of Sugihara an ordinary artisan would be motivated to produce the SiC epitaxial m/hour in order to produce a dense, high purity SiC film.  
Regarding claim 11, Kageshima and Zwieback do not explicitly teach that the growth rate is set from 60 to 100 m/hour.  However, in Fig. 1 and ¶¶[0016]-[0029] as well as elsewhere throughout the entire reference Sugihara teaches an analogous system and method for the growth of SiC by chemical vapor deposition (CVD).  In ¶[0022] Sugihara specifically teaches that a dense, high purity SiC film is formed when the growth rate is controlled to within the overlapping range of 20 to 400 m/h.  Thus, in view of the teachings of Sugihara an ordinary artisan would be motivated to produce the SiC epitaxial layer in the method of Kageshima and Zwieback at a growth rate in the claimed range of 60 to 100 m/hour in order to produce a dense, high purity SiC film.

Response to Arguments
Applicant's arguments filed December 21, 2020, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants’ proposed title has been reviewed, but it is noted that the title still references non-elected aspects of the invention.  A replacement title has been suggested by the Examiner. 
Applicants argue that the method of Kageshima does not include the feature of selecting a SiC epitaxial wafer which has a density of large pit defects of 0.5 defects/cm2 or less as recited in claim 2.  See applicants’ 12/21/20 reply, pp. 9-10.  Applicants’ argument is noted, but is unpersuasive.  It is pointed out that when a SiC wafer having a 2 is produced in the method of Kageshima and is then utilized for the production of an electronic device such as a power device, high-frequency device, and/or high-temperature operation device it necessarily is “selected” for this use and this therefore meets the claim.  Alternatively, U.S. Patent Appl. Publ. No. 2013/0280466 to Zwieback, et al. has been introduced to teach a system and method for the growth of epitaxial SiC substrates which have substantially no carbon inclusions on the surface.  Since there are essentially no carbon inclusions it therefore follows that there will be no large pit defects which correspond to the position of the carbon inclusion because the carbon inclusions themselves are substantially nonexistent.  Moreover, in the process of producing and utilizing a SiC substrate which has no carbon inclusions for epitaxial growth thereupon it has necessarily been “selected” in the claimed manner.  
Applicants subsequently argue that Kageshima only teaches counting the number of triangular defects and, since it had not been fully understood how carbon inclusions lead to the formation of four types of defects in the SiC epitaxial layer, Kageshima does not teach or suggest the density of large pit defects.  Id. at pp. 10-12.  Applicants’ argument is noted, but remains unpersuasive.  The issue of whether Kageshima recognized the presence of defects other than triangular defects on the surface of the SiC is irrelevant as the candela imaging technique utilized by Kageshima necessarily reveals or, alternatively, would be reasonably expected to reveal all types of defects present on the surface.  Thus, the defects revealed as black dots in, for example, Fig. 8A of Kageshima necessarily include all types of defects, including large pit defects.  Alternatively, if Kageshima only observes triangular defects present on the surface then this means that there are no large pit defects.  It is counterintuitive for Kageshima to only 2 in Kageshima this necessarily means or, alternatively, would be reasonably expected to mean that the density of large pit defects meets the claimed limitation of 0.5 defects/cm2 or less with the presence of 0.1 to 6.0 inclusions/cm2.  It is also pointed out that independent claims 1 and 2 merely recite a carbon inclusion density of 0.1 to 6.0 inclusions/cm2 and a large pit defect density of 0.5 defects/cm2 or less without specifying the actual size of the wafer itself.  Since the density is measured per unit area, it is possible to obtain a density within the claimed range by, for example, selecting a predetermined area on the substrate such as a 2 cm2 area which has one carbon inclusion and one large pit defect within that 2 cm2 area to obtain a carbon inclusion and large pit density of 1 defect / 2 cm2 = 0.5 defects per cm2, which therefore falls within the claimed range.  Even it if it assumed arguendo that Kageshima does not explicitly teach a density of large pit defects derived from carbon inclusions as claimed, this would have been obvious in view of the teachings of Zwieback for reasons noted supra with respect to the rejection of claims 1 and 2.  It is noted that applicants’ amendments to claims 1 and 2 necessitated the introduction of Zwieback to teach the newly added claim limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714